Quinn, Chief Judge
(dissenting):
In my opinion, the majority err by not recognizing the true nature of the issue before us. We: are not dealing with a matter going to the accused’s guilt or innocence, but with the collateral and preliminary question of the competency of a witness.1
Determining-the competency of a witness is a question of law for the trial judge. He is “not bound by the ordinary rules of evidence applicable to evidence offered” on the merits. Wigmore, Evidence, 3d ed, § 487. For example, hearsay evidence is competent on the question of the unavailability of a witness as a predicate for admission of his deposition. United States v Miller, 7 USCMA 23, 21 CMR 149; Frederick v Yellow Cab Co. of Philadelphia, 200 F 2d 483 (CA 3d Cir) (1952); see also United States v Samuels, 10 USCMA 206, 27 CMR 280. Similarly, hearsay testimony is admissible on the question of the competency of a young person to be a witness. See Wheeler v United States, 159 US 523, 40 L ed 244, 16 S Ct 93. The very point in issue here, namely, whether, in order to qualify as a competent witness against her husband, a wife may testify to obtaining a divorce decree, was sustained by the Kentucky Court of Appeals in Tompkins v Commonwealth, 117 Ky 138, 77 SW 712 (1903). The court distinguished the question of competency because of dissolution of the marital union from “a proceeding involving directly the legitimacy” of the divorce itself; it held that competency is “col*588lateral” to the merits of the case, and that the wife’s testimony that she had been divorced is sufficient to qualify her as a witness, without production of the decree. Cf. Tharp v Commonwealth, 241 Ky 828, 45 SW2d 480 (1932).
Even constitutional questions of a preliminary nature, such as the existence of probable cause for an arrest or search, may be determined upon the basis of reliable hearsay testimony. Draper v United States, 358 US 307, 3 L ed 2d 327, 79 S Ct 329; United States v Ness, 13 USCMA 18, 32 CMR 18. I would, therefore, sustain the law officer’s ruling on the competency of the witness, and affirm the accused’s conviction.

 The principal opinion also1 suffers from the failure to take account of the direct impact upon the wife’s emotional and mental health which resulted from pot only witnessing the performance of the “abominable and detestable crime against' nature,” but having it figuratively thrown into her teeth by the accused. See Battalia v State. 10 NY2d 237, 176 NE2d 729,